DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 1, 13 and 25 of the instant invention comprising inter alia an ear, nose, and throat (ENT) tool, comprising: a tool chassis having a chassis channel and a tool chassis distal end; a tubular probe dimensioned to be inserted into a passageway in an ear, a nose, or a throat of a human patient, the probe being rotatable about a probe axis of symmetry, and having a probe proximal end rotatingly connected to the tool chassis distal end; a balloon insertion mechanism, slidingly located within the chassis channel, configured to fixedly accept a balloon sinuplasty mechanism inserted within the tubular probe; a guidewire adjustment section fixedly attached to the balloon insertion mechanism, the section having a rotatable enclosure having an interior cavity; and a plurality of rollers disposed within the interior cavity of the enclosure, wherein each roller includes an exterior surface, wherein the interior cavity of the enclosure is configured to engage the exterior surface of each roller upon rotation of the enclosure relative to the rollers and thereby cause movement of the rollers toward the guidewire on rotation of the enclosure, wherein the plurality of rollers is configured to grip and rotate a guidewire positioned between the rollers on rotation of the enclosure, and 
The prior art of record fails to disclose a tool having a chassis, probe, balloon mechanism and a guidewire adjustment section comprising a plurality of rollers disposed within the interior cavity of the enclosure, wherein each roller includes an exterior surface, wherein the interior cavity of the enclosure is configured to engage the exterior surface of each roller upon rotation of the enclosure relative to the rollers and thereby cause movement of the rollers toward a guidewire on rotation of the enclosure, for controlling longitudinal movement thereof.  Goldfarb et al. (US 2012/0071856) disclose an ENT device with a  chassis, probe, balloon mechanism and a guidewire adjustment section but are silent with respect to the guidewire adjustment section comprising rollers which engage and disengage with a plurality of rollers within an enclosure upon rotation thereof as recited in the instant invention.    Munger et al. (US 2009/0082722) disclose a guidewire advancement system for control over distal and proximal translation of a guidewire, however the system is silent with respect to the wherein the interior cavity of the enclosure is configured to engage the exterior surface of each roller upon rotation of the enclosure relative to the rollers and thereby cause movement of the rollers toward a guidewire on rotation of the enclosure as recited in the instant invention.  Any combination of the prior art to provide the ENT tool as claimed would only have been done so with the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                       1/24/2022